Citation Nr: 0316532	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  91-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969. He served in Korea from January 1967 to March 1968.  
His principal duty assignment during that time frame was as a 
construction specialist with Company C of the 11th Engineer 
Battalion (Combat).

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), was previously 
denied by the Board of Veterans' Appeals (Board) in a 
decision of November 1989.

This matter came before the Board for the second time on 
appeal, from a rating decision of October 1990, from the 
Huntington, West Virginia, Regional Office (RO), which 
determined that the veteran had not submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The veteran filed a timely notice of 
disagreement, and the RO issued statement of the case (SOC) 
in November 1990.  In December 1990 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

In a January 1992 decision, the Board found that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The case was then remanded for 
further development.  Following the requested development, 
the denial of service connection was confirmed, and, after 
the issuance of supplemental statements of the case (SSOCs) 
in December 1994 and January 1996, the appeal was returned to 
the Board.

In February 1997, the veteran presented for a Board hearing 
in Washington, DC, before a Member of the Board.  A 
transcript of such is of record.  Subsequently, in July 1997, 
the Board rendered a decision on several other issues and 
remanded the present issue to the RO for still further 
development.  Subsequently, the RO continued to deny the 
veteran's claim and the matter was returned to the Board, 
which remanded it once again to the RO for development in 
February 1998.  The 1998 remand noted, in part, that the 
veteran's alleged stressor of having seen a buddy killed by 
an explosion in Korea during a minesweeping operation had 
been proven false by a service department records search 
which disclosed that the named serviceman had, in fact, not 
been injured and had been discharged from service in 1968.  
Another SSOC was issued in December 1999.

In June 2000, the Board informed the veteran that the Board 
no longer employed the Member of the Board who had conducted 
his hearing, and that he was entitled to another hearing, at 
his option.  The veteran indicated that he did not desire an 
additional hearing.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD, was remanded 
again in June 2000 for additional development, including an 
RO determination as to what, if any, stressors had been 
verified, and a VA examination.  In an SSOC issued by a 
Decision Review Officer in February 2002, the RO continued to 
deny the veteran's claim.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.




Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claim, as set out in an internal 
development memorandum dated in October 2002.  A new VA 
medical examination was requested, to attempt to reconcile 
potential diagnoses of PTSD, anxiety disorder, and other 
psychiatric conditions.

In January 2003, the veteran was provided with a VA PTSD 
examination and a VA mental disorders (except PTSD and eating 
disaorders) examination, each performed by the same 
physician.

Thereafter, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit explained that this is contrary 
to the requirement of 38 U.S.C.A. § 7104(a) that "[a]ll 
questions in a matter which . . . is subject to decision by 
the Secretary shall be subject to one review on appeal by the 
Secretary," and that, under such a procedure, "the veteran 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."



The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

Regrettably, in light of the Federal Circuit decision and the 
General Counsel precedent opinion, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's case to the RO for review as to 
whether the February 2003 examination report adequately 
responded to the inquiries in the Board's October 2002 
development memorandum, for a determination as to whether all 
essential evidence needed to consider his claim has been 
obtained, and for issuance of an SSOC regarding all evidence 
received since the SSOC issued by the Decision Review Officer 
in February 2002.  



Accordingly, this case is remanded for the following action:

1.  The RO should review all of the 
evidence of record, including the 
evidence that has been received since the 
February 2002 SSOC was issued.  In 
particular, the RO should specifically 
consider whether the report of the 
veteran's January 2003 VA examinations 
are adequate to decide the issue on 
appeal, and, if so, render a decision.  
The RO is free to undertake additional 
development, if deemed necessary as a 
result of this review.

2.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) has been completed.

3.  Once the foregoing has been 
completed, the RO should issue an SSOC.  
If the RO's decision remains unfavorable, 
the veteran and his representative should 
be afforded time in which to respond.  
The veteran's claims folder should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).












 

